*781Contrary to the petitioner’s contention, the misbehavior report and other documents presented at the hearing provided substantial evidence to support the hearing officer’s determination that he was guilty of two charges; violent conduct and fighting in violation of prison disciplinary rules (see 7 NYCRR 270.2 [B] [1] [iv]; [5] [ii]). That evidence also discredited his assertion that he acted in self-defense (see Matter of Perez v Wilmot, 67 NY2d 615, 616 [1986]; Matter of Singh v Coombe, 239 AD2d 721, 722 [1997]; Matter of Smith v Coombe, 234 AD2d 837, 838 [1996]; Matter of Washington v Coombe, 226 AD2d 792, 793 [1996]; Matter of Silva v Coughlin, 187 AD2d 763 [1992]; Matter of Abreu v Coughlin, 157 AD2d 1028, 1029-1030 [1990]; see generally People v Petty, 7 NY3d 277, 285 [2006]). Mastro, J.E, Skelos, Eng and Sgroi, JJ., concur.